DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant office action is in response to communication filed on 09/22/2020.
Claims 1-23 are pending of which claims 1, 15 and 22 are independent.
The IDS(s) submitted on 12/22/2020, 01/21/2021, 03/31/2021, 06/24/2021, 10/20/2021, 11/18/2021, 12/12/2021, 01/19/2022, 02/28/2022, and 03/13/2022 have been considered.
The instant application is a continuation of the parent application 16/753343.
The earliest priority of the instant application goes back to 10/25/2017.  The provisional documents filed on 10/18/2017 do not fully support the independent claims as they do not disclose or suggest the features of a superimposed-code-applied field and superimposed LDPC code recited in all of the independent claims.

Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Claims 1-14 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:
	In claim 1, “…   set a Superimposed-Code-Applied field according to the LDPC
codeword length, wherein the Superimposed-Code-Applied field is configured
to indicate whether the plurality of LDPC codewords are encoded according to
a punctured LDPC code or a superimposed LDPC code; and …the EDMG PPDU comprising an EDMG header comprising the Superimposed-Code-Applied field …” in combination with other limitations recited as specified in claim 1.
	Claims 15-21 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:
	In claim 15, “…   set a Superimposed-Code-Applied field according to the LDPC
codeword length, wherein the Superimposed-Code-Applied field is configured
to indicate whether the plurality of LDPC codewords are encoded according to
a punctured LDPC code or a superimposed LDPC code; and …the EDMG PPDU comprising an EDMG header comprising the Superimposed-Code-Applied field …” in combination with other limitations recited as specified in claim 15.

	Claims 22-23 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:
	In claim 22, “…   setting a Superimposed-Code-Applied field according to the LDPC codeword length, wherein the Superimposed-Code-Applied field is configured
to indicate whether the plurality of LDPC codewords are encoded according to
a punctured LDPC code or a superimposed LDPC code; and …the EDMG PPDU comprising an EDMG header comprising the Superimposed-Code-Applied field …” in combination with other limitations recited as specified in claim 22.

	The following is a showing of the closest prior art and how the claims of the instant application are allowable over these references.
	Handte et al (US 20190305996 A1) discloses a preamble structure in the form of EDMG header for SU (single user )  and MU (multi-user) containing EDMG header in Figs. 13 and 14 respectively.  In paragraph 0052, Handte discloses code rates including the claimed 7/8 code rate and being applied to LDPC code.  In paragraph 0070, Handte discloses in Header-B of EDMG header a single bit is used to indicate short or long LDPC where when set to 0  the LDPC code length will be 672 and when set to 1 the LDPC code will be 1344 as shown in Table 2.   Even though Handte discloses a field in the EDMG header that can be set to indicate LDPC with different length, each of the independent claims are allowable over Handte as Handte fails to teach a field that differentiates between a punctured LDPC code and a superimposed LDPC code as claimed in each of the independent claims.  Further, as shown in the specification and the dependent claims the field indicating the LDPC is superimposed because each value of the superimposed bit applies to two sets of LDPC code lengths unlike Handte’s teachings where each value of the bit is mapped to a single LDPC length. Handte does not even disclose punctured LDPC and cannot be easily modified to teach the claimed invention in each of the independent claims.
	Motozuka et al (US 20180367650 A1) discloses EDMG header fields in the abstract and paragraph 0008 and further discusses coding scheme that can be punctured with a code rate of 7/8.  However, Motozuka does not provide a means in the EDMG header to indicate presence of a punctured LDPC code and cannot be applied to modify Handte’s teachings to arrive at the claimed invention.  Each of the independent claims are allowable over Motozuka as Motozuka fails to teach a field that differentiates between a punctured LDPC code and a superimposed LDPC code as claimed in each of the independent claims.
	Montorsi et al (US 20190222229 A1) also discloses in paragraph 0086 coding scheme that can be punctured with a code rate of 7/8.  However, Montorsi does not teach EDMG header and also fails to teach an indicator that shows presence or absence of a punctured LDPC code with code rate of 7/8 and cannot be applied to modify Handte’s teachings to arrive at the claimed invention.  Each of the independent claims are allowable over Montrosi as Montrosi fails to teach a field that differentiates between a punctured LDPC code and a superimposed LDPC code as claimed in each of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046. The examiner can normally be reached Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HABTE MERED/Primary Examiner, Art Unit 2474